Citation Nr: 0306413	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 

(The issue of entitlement to service connection for a back 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.  This appeal arises from a September 1998 
rating decision of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO).

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for a back 
disability.  This development is pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for a 
permanent and total disability rating for pension purposes.

2.  The Social Security Administration (SSA) has determined 
that, due to disability permanent in nature, the veteran is 
disabled and entitled to SSA monthly disability benefits.


CONCLUSION OF LAW

The veteran is presumed to be totally disabled (due to 
permanent disability) for VA pension purposes.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.15, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting the claim of a 
permanent and total disability rating for pension purposes 
and a favorable decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

A disability pension is payable to a veteran who had the 
requisite service during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002). Here, the veteran had more 
than 90 days of active service during the Vietnam era.  
Consequently, the service requirement for pension eligibility 
is met.

Regarding permanent and total disability, the veteran alleges 
that he is unable to work and that he last worked in 1999.  
He attended one year of college.  A January 2002 Notice of 
Award from SSA establishes that the veteran was found by SSA 
to be disabled as of August 10, 1999, primarily due to back 
problems, and an affective disorder.  The veteran also has 
carpal tunnel syndrome.

While the appeal was pending, the pension law was changed so 
that a veteran was considered permanently and totally 
disabled for pension purposes when the Commissioner of Social 
Security found the veteran disabled for purposes of any 
benefits administered by the Commissioner.  38 U.S.C.A. 
§ 1502 (West 2002).

Under the liberalizing provisions of the law, the Board finds 
that the veteran is entitled to a presumption of total 
disability based on the January 2002 determination by SSA 
that he is disabled.  Consequently, the Board finds that the 
eligibility requirements for a permanent and total disability 
rating are met.


ORDER

A permanent and total disability rating for pension purposes 
is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

